DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/24/2020 has been entered.  No claims have been newly added or cancelled.  Claims 1, 12, 13, 28, and 29 have been amended.  Claims 1, 3, 5-8, 11-17, 19, 21-24, 27-34 remain pending in the application.  Support for the amendment can be found in paragraph [0038] of the specification.

Response to Arguments
Applicant’s arguments, see page 7, filed 07/24/2020, with respect to the claim objections have been fully considered and are fully persuasive.  Applicable claims have been amended, the objection has been withdrawn.

Applicant’s arguments, see page 7-8, filed 07/24/2020, with respect to the 112 rejections have been fully considered and are persuasive.  Examiner notes applicable claims have been amended to address the 112 issue.  The 112 rejection is withdrawn.

Applicant’s arguments, see pages 7-8, filed 11/19/2020, with respect to the 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Regarding independent claim 1, examiner concurs the amended claim language directed towards verification that a person, object, or vehicle is located in or adjacent to a secure area for which the person, object or vehicle has authorization to enter based on an access level is not disclosed or suggested by the presented prior art combination Davenport, Naderiparizi, and Herscovitch.  Adding the Hirschfeld reference to the combination addresses the amended claim language.  The combination of Davenport, Naderiparizi, and Herscovitch discloses a portable camera with an RFID tag/token to identify, without the use of GPS, geographic locations through use of video images taken by the camera and pre-stored images and using the RFID tag as an access control token.  Hirschfeld discloses controlling access to a secure area through combination of an electronic token and location information [column 6, lines 55-63].  Utilizing Davenport’s location identification method in place of Hirschfeld’s methods for location identification and Naderiparizi’s RFID tag/token in place of Hirschfeld’s various tokens (biometric scanners, keypads, magnetic card readers, etc.) through Herscovitch’s teaching of RFID tags as access tokens results in a combination of prior art references that disclose or suggest the amended claim language.  Therefore, the combination of Davenport, Naderiparizi, Herscovitch, and Hirschfeld disclose the amended claim language.  Similar analysis can be applied to independent claim 17.
Claims 1, 7, 8, 11-13, 15-17, 19, 23, 24, 27-29, and 31-33 are now rejected under 35 USC 103 over the combination of Davenport, Naderiparizi, Herscovitch, and Hirschfeld.  Claims 5, 6, 21, and 22 are now rejected under 35 USC 103 over the combination of Davenport, Naderiparizi, 

Claim Objections
Claims 1, 6, 7, 13, 17, 22, 23 and 29 are objected to because of the following informalities.  Appropriate correction is required.  Claims 1, 6, 7, 17, 22, and 23 all continue to recite “(1), (2), (3), and (4)” corresponding to the removed claim limitations in independent claims 1 and 17 respectively.  Claims 13 and 29 both continue to recite “the path of travel” corresponding to the removed claim limitations in independent claims 1 and 17 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 8, 11-13, 15-17, 19, 23, 24, and 27-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport et al. US 2011/0285842 A1, hereafter Davenport, in view of Naderiparizi et al. “WISPCam: A Battery-Free RFID Camera”, hereafter Naderiparizi, further in view Herscovitch et al. US 2013/0214899 A1, hereafter Herscovitch, further in view of Hirschfeld et al. US 8,009,013 B1, hereafter Hirschfeld.

Regarding claim 1, Davenport discloses a method for location identification and tracking of at least one of a person, object and vehicle (mobile device positioning system and method) [title], comprising:
obtaining, by a computing system (management system 10) [FIG. 1], a video of a surrounding environment (video images; a captured image of a landmark) [0061; 0068]  which was captured by a portable camera coupled to the person, object or vehicle (forward looking camera 142, locomotive system 30, 40) [FIG. 1];  
(receiving a captured image of a landmark, wherein the captured image was captured from an onboard camera system located on a mobile platform.  Then a comparison of the captured image is made to a plurality of stored images…the location of the mobile platform is based on this comparison; by employing an embodiment of this method, the system is able to determine a location of the mobile platform…without the aid of a GPS system) [0068; 0069];
a unique identifier of the portable camera (forward looking camera 142 has a model and serial number) [FIG. 1];
While Davenport discloses a system that compares real-time video from a portable camera on a locomotive with pre-stored images of landmarks to identify a physical location that includes a zone or area that a locomotive has authorization to enter without the use of GPS, Davenport fails to expressly to disclose using, by the computing system, a unique identifier of the portable camera to obtain an access level associated therewith; using, by the computing system, the identified geographic locations to verify that the person, object or vehicle is located in or adjacent to a secured area for which the person, object or vehicle has authorization to enter based on the access level; and performing, by the computing device, access control operations using the unique identifier of the portable camera as an electronic key for a lock to facilitate access by the person, object or vehicle to the facility, zone or secured area when at least one of (1), (2), (3) and (4) is verified; wherein the unique identifier has multiple purposes including (a) uniquely identifying the data key, (b) indicating the access level associated with the data key and (c) facilitating access to the facility, zone or secured area.
(WISPCam: A battery-Free RFID Camera; the WISPcam, a passive UHF RFID camera tag based on the Wireless Identification) [title; abstract].
Davenport, Naderiparizi, and Herscovitch are analogous because they both utilize portable cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dating of the claimed invention to use the known RFID technology with a portable camera, as disclosed by Naderiparizi, as a “unique identifier” with the known invention of Davenport, the motivation being wireless identification [section 1].
Further, Herscovitch, in an analogous environment, discloses using, by the computing system, an RFID tag to obtain an access level (card readers are associated with an access point to a system or building.  In a physical access control system, card readers are commonly located at a door and each person who is authorized to enter the premises carries an access card that interacts with the readers.  The access card can contain…radio frequency identification (RFID) chip)…that is programmed with a code number) [0003].
Davenport, Naderiparizi, and Herscovitch are all analogous because they are all related to localization techniques.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the known technique of using an RFID tag as an access control token, as disclosed by Hirschfeld, and use a portable camera with an RFID chip as taught by known invention of Davenport and Thompson in place of an access card with an RFID chip, the motivation being convenience [0006].
Further, Hirschfeld, in an analogous environment, discloses using, by the computing system, a unique identifier to obtain an access level (a user presents a token to the reader device, which determines whether the token is “valid” thus indicating an authorized user; A “valid token indicates that the corresponding authorized user (AU) is granted entry at a given time and under any other conditions, if applicable) [column 1, lines 25-27; column 6, lines 56-59];
using, by the computing system, identified locations and the access level to verify that the person, object or vehicle is located in or adjacent to a secured area for which the person, object or vehicle has authorization to enter based on the access level  (at next block 404, the access system 104 determines whether the received token is a valid token…If the token is valid, operation proceeds to block 406 in which the access system 104 consults the user location information system 108 to determine whether the corresponding authorized user is located within the local area 206) [column 6, lines 55-63]; and 
performing, by the computing device, access control operations using the unique identifier as an electronic key as a lock (access device (e.g., door lock or the like).  A user presents a token to the reader device) [column 1, lines 25-26] to facilitate access by the person, object or vehicle to the facility, zone or secured area when at least one of (1), (2), (3) and (4) is verified (block 410 to grant entry to the authorized user) [0003];
wherein the unique identifier has multiple purposes including (a) uniquely identifying the data key, (b) indicating the access level associated with the data key and (c) facilitating access to the facility, zone or secured area (a user presents a token to the reader device, which determines whether the token is “valid” thus indicating an authorized user; A “valid token indicates that the corresponding authorized user (AU) is granted entry at a given time and under any other conditions, if applicable) [column 1, lines 25-27; column 6, lines 56-59].
Davenport, Naderiparizi, Herscovitch and Hirschfeld are all analogous because they are all related to localization techniques.  Therefore, it would have been obvious to one of ordinary 
Examiner notes claim language “when at least one of (1), (2), (3), and (4) is verified” has been interpreted in line with the removal of conditions 1-3 such that the prior art meets “when (4) is verified”.

Regarding claim 3, Davenport, Naderiparizi, Herscovitch, and Hirschfeld address all of the features with respect to claim 1 as outlined above.
Hirschfeld further discloses the access control operations comprise commanding a lock to unlock an access device (access device (e.g., door lock or the like).  A user presents a token to the reader device…access is granted) [column 1, lines 25-28].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of checking an access level and location of a user, as disclosed by Hirschfeld, with the invention of a uniquely identified portable camera determining location without GPS as disclosed by Davenport, Naderiparizi, and Herscovitch, the motivation being accuracy [column 2, line 5].

Regarding claim 7, Davenport, Naderiparizi, Herscovitch, and Hirschfeld address all of the features with respect to claim 1 as outlined above.
(access device (e.g., door lock or the like).  A user presents a token to the reader device…access is denied) [column 1, lines 25-28].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of preventing access to a secured area, as disclosed by Hirschfeld, with the invention of a uniquely identified portable camera determining location without GPS as disclosed by Davenport, Naderiparizi, and Herscovitch, the motivation being security [column 1, lines 25-28].
Examiner notes claim language “when (1), (2), (3), and (4) is not verified” has been interpreted in line with the removal of conditions 1-3 such that the prior art meets “when (4) is not verified”.

Regarding claim 8, Davenport, Naderiparizi, Herscovitch, and Hirschfeld address all of the features with respect to claim 7 as outlined above.
Hirschfeld further discloses the measures comprise locking a lock (access device (e.g., door lock or the like).  A user presents a token to the reader device…access is denied) [column 1, lines 25-28].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of preventing access to a secured area with a lock, as disclosed by Hirschfeld, with the invention of a uniquely identified portable camera determining location without GPS as disclosed by Davenport, Naderiparizi, and Herscovitch, the motivation being security [column 1, lines 25-28].

Regarding claim 11, Davenport, Naderiparizi, Herscovitch, and Hirschfeld address all of the features with respect to claim 1 as outlined above.
Naderiparizi further discloses a unique identifier of a portable camera (WISPCam: A battery-Free RFID Camera; the WISPcam, a passive UHF RFID camera tag based on the Wireless Identification) [title; abstract].
Hirschfeld further discloses using the unique identifier to facilitate authentication of the person, object or vehicle (a user presents a token to the reader device, which determines whether the token is “valid” thus indicating an authorized user; A “valid token indicates that the corresponding authorized user (AU) is granted entry at a given time and under any other conditions, if applicable) [column 1, lines 25-27; column 6, lines 56-59].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a unique identifier for authentication, as disclosed by Hirschfeld, with the invention of a uniquely identified portable camera determining location without GPS as disclosed by Davenport, Naderiparizi, and Herscovitch, the motivation being security [column 1, lines 25-27].

Regarding claim 12, Davenport, Naderiparizi, Herscovitch, and Hirschfeld address all of the features with respect to claim 1 as outlined above.
Naderiparizi further discloses a unique identifier of a portable camera (WISPCam: A battery-Free RFID Camera; the WISPcam, a passive UHF RFID camera tag based on the Wireless Identification) [title; abstract].
 (a user presents a token to the reader device, which determines whether the token is “valid” thus indicating an authorized user; tokens…biometric scanners…keypads; A “valid token indicates that the corresponding authorized user (AU) is granted entry at a given time and under any other conditions, if applicable) [column 1, lines 25-27; column 2, lines 62-65; column 6, lines 56-59].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a keyless access control, as disclosed by Hirschfeld, with the invention of a uniquely identified portable camera determining location without GPS as disclosed by Davenport, Naderiparizi, and Herscovitch, the motivation being security [column 1, lines 25-27].

Regarding claim 13, Davenport, Naderiparizi, Herscovitch, and Hirschfeld address all of the features with respect to claim 1 as outlined above.
Davenport further discloses using at least one of, inertial navigation data, beacon data and sensor data in conjunction with the video to identify the geographic locations, to verify that the identified geographic locations are correct, to detect a path of travel, or to verify that the path of travel is correct (incorporation of dead reckoning, gyroscopes, speedometers, odometers…to predict the location of the train upon various inputs just listed) [0060].

Regarding claim 15, Davenport, Naderiparizi, Herscovitch, and Hirschfeld address all of the features with respect to claim 1 as outlined above.
(management system 10, forward looking camera 142) [FIG. 1].

Claims 17, 30, and 32 are drawn to a system adapted to implement the method as claimed in claims 1, 13 and 15, and are therefore rejected in the same manner as above.  However, the claims also recite “a computing system having hardware and software”, which Davenport also teaches (on-board system 200) [FIG. 1].

Claims 19, 23, and 24 are drawn to a system adapted to implement the method as claimed in claims 3, 7, and 8 and are therefore rejected in the same manner as above.

Claims 27 and 28 are drawn to a system adapted to implement the method of using the same as claimed in claims 11 and 12, and is therefore rejected in the same manner as above.  

Claims 5, 6, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport, Naderiparizi, Herscovitch, and Hirschfeld further in view of Sweatte US 6,335,688 B1, hereafter Sweatte.

Regarding claim 5, Davenport, Naderiparizi, Herscovitch, and Hirschfeld address all of the features with respect to claim 1 as outlined above.

Sweatte, in an analogous environment, discloses the access control operations comprise notifying security personnel that the person, object or vehicle is authorized to enter the facility, zone or secured area when it is verified that the person, object or vehicle has authorization to enter the same (allows airline and security personnel to know when an unexpected event or person is in the system) [abstract].
Davenport, Naderiparizi, Hirschfeld, and Sweatte are analogous because they are all related to identifying location of a user.  Therefore, it would have been obvious to one of ordinary skill in the art to use the known technique of notifying security personnel about a person’s authorization status, as disclosed by Sweatte, with the known invention of Davenport, Naderiparizi, Herscovitch, and Hirschfeld, the motivation being to allow security personnel of a restricted event [abstract].

Regarding claim 6, Davenport, Naderiparizi, Herscovitch, and Hirschfeld address all of the features with respect to claim 1 as outlined above.
However Davenport, Naderiparizi, Herscovitch, and Hirshfeld fail to disclose notifying security personnel that the person, object or vehicle is authorized to enter the facility, zone or secured area when (1), (2), (3) or (4) is not verified.
Sweatte, in an analogous environment, discloses notifying security personnel that the person, object or vehicle is authorized to enter the facility, zone or secured area when (1), (2), (3) (allows airline and security personnel to know when an unexpected event or person is in the system) [abstract].
Davenport, Naderiparizi, Herscovitch, Hirschfeld and Sweatte are analogous because they are all related to identifying location of a user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the known technique of notifying security personnel about a person’s authorization status, as disclosed by Sweatte, with the known invention of Davenport, Naderiparizi, Herscovitch, and Hirschfeld, the motivation being to allow security personnel of a restricted event [abstract].

Claims 21 and 22 are drawn to a control system adapted to implement the method of using the same as claimed in claims 5 and 6, and are therefore rejected in the same manner as above.

Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport, Naderiparizi, Herscovitch, and Hirschfeld, further in view of Moy et al. US 8,743,051 B1, hereafter Moy.

Regarding claim 14, Davenport, Naderiparizi, Herscovitch, and Hirschfeld address all of the features with respect to claim 1 as outlined above.
Herscovitch further discloses facilitating access control with facial recognition (perform a facial recognition algorithm on the images to compare a person in the images to a stored database of faces to enhance the level of security in the system by rejecting unknown persons or known but unwelcome persons) [0033].

Moy, in an analogous environment, discloses capturing an image of a mirror reflection of the person, object or vehicle [FIG. 4a].
Davenport, Naderiparizi, Herscovitch, Hirschfeld, and Moy are analogous because they are related to cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dating of the claimed invention to use the known technique of capturing an image of a mirror reflection with the facial recognition security access of Davenport, Naderiparizi, Herscovitch, and Hirschfeld, the motivation being to reverse or flip the field of view of a camera for facial recognition [column 7, line 30].

Claim 30 is drawn to a control system adapted to implement the method of using the same as claimed in claim 14, and is therefore rejected in the same manner as above.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport, Naderiparizi, Herscovitch, and Hirschfeld further in view of Oberle US 2009/0315686 A1, hereafter Oberle.

Regarding claim 34, Davenport, Naderiparizi, Herscovitch, and Hirschfeld address all of the features with respect to claim 1 as outlined above.
However, Davenport, Naderiparizi, Herscovitch, and Hirschfeld fail to disclose the unique identifier of the portable camera is used as a seed value for a cryptographic algorithm to protect activities of the person, object or vehicle.
(permanent ID can be read of an RFID chip…the permanent ID can be combined with a seed value to form a combined values.  The combined value can be encrypted) [abstract].
Davenport, Naderiparizi, Herscovitch, Hirschfeld and Oberle are analogous because they are related to RFID.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dating of the claimed invention to use the RFID encryption technique of Oberle, with the invention of Davenport, Naderiparizi, and Hirschfeld, the motivation being assuring product integrity [0003].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485